—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered November 17, 1998, convicting defendant, after a nonjury trial, of robbery in the first and second degrees and assault in the first degree, and sentencing him to concurrent terms of 3 to 9 years, 21/3 to 7 years, and 3 to 9 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. On the contrary, the evidence overwhelmingly established defendant’s active participa*340tion in the crimes charged. There is no basis upon which to disturb the court’s determinations concerning identification and credibility.
The court properly exercised its discretion in denying defendant’s request for youthful offender status. We perceive no basis for reduction of sentence. Concur — Williams, J. P., Wallach, Lerner, Rubin and Friedman, JJ.